PER CURIAM.
The District Judge denied the motion, for the reason that “there is a fatal lack of jurisdiction apparent upon the face of the petition.” The argument here has been widely extended, involving a discussion as to the general powers and limitations of courts of bankruptcy, when proceedings affecting rights of the bankrupt have been begun in a state court before the filing of the petition. It is unnecessary to enter upon any such discussion, since we are clearly of the opinion that after the representative of the bankrupt’s estate (the receiver) has, with the apparent assent of the bankruptcy court, vacated premises of which a third party is claiming possession, and such third person has thereupon made peaceable entry thereon, a subsequently appointed representative of the estate (the trustee) cannot oust the third party and retake possession thereof by any such *196summary proceeding as this, either in a bankruptcy court or in any, other court of whose procedure we have any knowledge.
The order is affirmed, with costs.